*633
ORDER

PER CURIAM.
AND NOW, this 28th day of February, 2014, the Petition for Allowance of Appeal is GRANTED, the order of the Superior Court is VACATED, and the matter is REMANDED to the Superior Court for consideration in light of Lance v. Wyeth, 624 Pa. 231, 85 A.3d 434 (2014) (holding “[a] company which is responsible for tendering into the market a drug which it knows or should know is so dangerous that it should not be taken by anyone can be said to have violated its duty of care either in design or marketing”). Jurisdiction relinquished.